McMahan, J.
The only question involved in this appeal is whether the finding of the Industrial Board that the injury to appellee arose out of and in the course of *548his employment, is sustained by sufficient evidence. This was a question for the Industrial Board. There was evidence to support the finding, and under such circumstances it will not be disturbed on appeal. Leonard Construction Co. v. Boening (1920), 73 Ind. App. 693, 126 N. E. 702; American Hominy Co. v. Davis (1920), post, 622, 126 N. E. 703.
The award of the Industrial Board is affirmed, and under the statute the amount thereof is increased five per cent.